The error brought in this case shows, that the indictment and bill of exceptions made, were first removed to the Supreme Court from the Court of Sessions by writ of *Page 457 certiorari, the case heard upon the return, the conviction affirmed and the proceedings remitted to the Court of Sessions with directions to proceed and render judgment thereon. A writ of error was then brought to the Supreme Court, and the judgment of the Sessions was affirmed, the General Term holding that the proceeding by certiorari had deprived the plaintiff in error of the right to a second review on writ of error of any questions, except those arising as to the judgment pronounced, and affirmed the judgment.
It is quite apparent, I think, that the General Term were right in holding, that, after the plaintiff in error had obtained a review of the proceedings upon the trial, by certiorari, he could not avail himself of a writ of error to accomplish the same object. The statute authorizes either course to be taken (2 R.S. 735, § 21); but it was not intended that when one had been pursued, the other could be made available for the very same purpose, as was held in the court below, the writ only brought up for review the judgment itself, which had not been pronounced when the certiorari was before the court.
It is not pretended, in this case, that there was any error in the judgment, and in substance and form, in the sentence pronounced by the Court of Sessions, in pursuance of the directions of the Supreme Court on the certiorari.
As to the certiorari, it is insisted that the judgment of the Supreme Court, in reviewing the proceedings of the Court of Sessions upon the indictment and the bill of exceptions which was brought up by this writ, cannot be reviewed by this court, because it was rendered before final judgment in the Court of Sessions.
I am at loss to see how this objection can be obviated. It has been held in several cases, that this court has no jurisdiction to review the proceedings of an inferior tribunal on a writ of error in criminal cases, except where a final judgment has been rendered. (Hill v. The People, 10 N.Y. 464; The People v.Merrill, 14 id. 74, 76; The People v. Nestle, 19 id. 583.) In Paige v. The People, at the last term of this court, the writ of error was dismissed, upon the ground *Page 458 
that a final judgment had not been rendered. The case arose upon demurrer to an indictment by the defendant, which was overruled at General Term, and a writ of error brought, and the court held that it did not lie.
There is no provision in the statute for removing the proceedings upon a writ of certiorari which has been decided by the General Term in this court, and hence they are remitted to the tribunal from whence they were removed, to proceed to judgment.
Upon judgment being pronounced by the Court of Sessions, a writ of error could not be employed to bring up for review the bill of exceptions presented by the certiorari, and the very same questions decided by the General Term in reviewing the proceedings thus presented.
The General Term so held, and, hence, no decision was made upon the writ of error, as to the exceptions which had been heard and decided upon the certiorari, and the writ of error issued from this court, does not, in my opinion, bring them here for review.
The provisions of the judiciary act (Sess. Laws of 1847, 321, §§ 8, 10) do not confer upon this court any authority to correct or redress, or to examine any errors which do not properly arise in accordance with the accustomed practice, or authorize it to step beyond what is properly presented by the record. The proceedings upon the certiorari are not, then, properly before us.
As some of my brethren differ with me upon the question discussed, and are in favor of affirming the judgment, upon the ground, that none of the points made are well taken, it is proper to add, that my examination of the case has led me to the conclusion that there was no error committed upon the trial.
The judgment of the Court of Sessions must be affirmed.
Judgment affirmed. *Page 459